Exhibit 10.16

SEPARATION AGREEMENT

InfoSpace, Inc. (the “Company”) and Edmund Belsheim (“Belsheim”) agree to the
following terms to resolve all issues with respect to Belsheim’s employment with
the Company and the termination thereof.

 

  1. SEPARATION. Belsheim agrees that his employment with the Company will
terminate on January 1, 2007 (the “Separation Date”).

 

  2. ACCRUED SALARY; BONUS. The Company will pay Belsheim (i) his base salary
through the Separation Date, payable on the Company’s ordinary payroll cycle,
and (ii) any earned and unpaid 2006 bonus consistent with the terms and
conditions of the 2006 Executive Financial Performance Incentive Plan, payable
at the same time as other eligible Company executives receive their bonuses, in
each case subject to standard payroll deductions and withholdings.

 

  3. SEVERANCE. Pursuant to Section 6 of that certain Employment Agreement dated
April 2, 2003 between Belsheim and the Company, the Company will pay Belsheim
total severance pay equal to $1,000,000 less lawful and required withholdings.
This amount includes the amount representing the sum of (i) his current base
annual salary of $285,000; and (ii) his current annual bonus rate of $213,750.
The Company will pay Belsheim the severance pay in a lump sum on the Company’s
first regular payroll date following the Effective Date (as defined below).

 

  4. HEALTH INSURANCE. Consistent with the rights and obligations under COBRA,
Belsheim will be eligible to continue his group health insurance benefits at his
own expense. The Company will pay his COBRA premia for a period of twelve
(12) months in the amount of $12,612. The Company will pay Belsheim such amount
on the Company’s first regular payroll date following the Effective Date.

 

  5. STOCK OPTIONS. As of the Separation Date, Belsheim’s outstanding vested
stock options shall consist of : (a) options to acquire 534,583 shares of
Company stock with corresponding exercise prices indicated in the following
table, and (b) options to acquire 48,959 shares of Company stock, representing
50% of Belsheim’s stock options that remain unvested as of the Separation Date
but whose vesting is hereby accelerated. Belsheim’s unvested options shall
accelerate hereunder at a pro rata amount of each of Belsheim’s option grants,
as follows:

 

Grant

Number

  

Grant

Date

   Shares    Price    Outstanding
Vested    Unvested    50%
Acceleration

00008084

   6/7/2006    75,000    $ 21.9800    0    75,000    37500

00005844

   12/22/2003    75,000    $ 23.5300    56,250    18,750    9,375

00005312

   4/2/2003    50,000    $ 11.3290    45,833    4,167    2084

00005245

   8/9/2002    150,000    $ 5.1000    100,000    0   

00004722

   1/2/2002    47,500    $ 21.8000    42,500    0   

00003620

   2/6/2001    250,000    $ 36.5630    250,000    0   

001657

   10/16/2000    40,000    $ 223.7500    40,000    0                         

Totals

            534,583       48,959



--------------------------------------------------------------------------------

Belsheim shall have twelve (12) months from the Separation Date to exercise such
vested shares. Except as otherwise provided herein, Belsheim’s stock options and
all of his rights with respect thereto shall be subject to the terms of the
Company’s Restated 1996 Flexible Stock Incentive Plan and any corresponding
option agreement(s).

 

  6. OTHER COMPENSATION OR BENEFITS. Belsheim acknowledges that, except as
expressly provided in this Agreement, Belsheim will not receive any additional
compensation or benefits after the Separation Date.

 

  7. EXPENSE REIMBURSEMENTS. Belsheim agrees that, within thirty (30) days after
the Separation Date, he will submit his final documented expense reimbursement
request reflecting all business expenses he incurred through the Separation
Date, if any, for which he seeks reimbursement. The Company will reimburse
Belsheim for these expenses pursuant to its regular business practice.

 

  8. RETURN OF COMPANY PROPERTY. Belsheim agrees that no later than ten
(10) days after the Separation Date, he will return to the Company all Company
documents (and all copies thereof) and other Company property that he has had in
his possession at any time, including, but not limited to, Company files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers), credit cards, entry cards, identification badges and
keys; and any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof).
Belsheim may retain his cellular telephone and a copy of his Outlook® contacts,
calendar, and personal email.

 

  9. PROPRIETARY INFORMATION AND OTHER CONTINUING OBLIGATIONS. Belsheim
acknowledges his continuing obligations under and reaffirms his obligation to
abide by the Company’s Employee Non-Disclosure, Invention Release and
Non-Competition Agreement, a copy of which is attached hereto as Exhibit A, and
any other agreement with respect to confidentiality, non-solicitation or
non-competition that he entered into with the Company.

 

  10.

RELEASE. In exchange for the severance benefits provided and other consideration
under this Agreement to which Belsheim would not be entitled absent this
Release, Belsheim releases, acquits and forever discharges the Company, its
parent and subsidiaries, and its and their respective officers, directors,
agents, servants, employees, attorneys, shareholders, predecessors, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts or conduct at any time prior to
and including the date he signs this Agreement, including, but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with his employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation or
other time off pay, fringe benefits, expense reimbursements, severance pay, or
any other form of compensation; claims pursuant to any federal, state or local
law, statute, or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal

 

2



--------------------------------------------------------------------------------

 

Americans with Disabilities Act of 1990, as amended; the Age Discrimination in
Employment Act; any applicable federal, state or local law prohibiting
discrimination in employment, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing and
specifically including all claims arising from any employment agreement or stock
restriction agreement as well as his offer letter; provided, however, that this
Release is not intended to and does not waive Belsheim’s rights (i) to
indemnification pursuant to any applicable provision of the Company’s Bylaws or
Certificate of Incorporation, as amended, pursuant to the written
indemnification agreement between the Company and Belsheim referenced in
Section 13 below, or pursuant to applicable law; (ii) to vested benefits or
payments specifically to be provided to Employee under his Employment Agreement
dated April 2, 2003 as amended or any Company employee benefit plans or
policies; (iii) respecting any claims which Belsheim may have solely by virtue
of his status as a shareholder of the Company; or (iv) respecting any claims by
Belsheim for defamation, libel or slander.

 

  11. RELEASE OF ADEA CLAIMS. Belsheim acknowledges that, by this Agreement, he
is knowingly and voluntarily waiving and releasing any rights he may have under
the Age Discrimination in Employment Act (ADEA), as amended. Belsheim also
acknowledges that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which he is
already entitled. Belsheim further acknowledges that he has been advised by this
writing, as required by the ADEA, that: (a) his waiver and release do not apply
to any rights or claims that may arise after the execution date of this
Agreement; (b) he should consult with an attorney prior to executing this
Agreement; (c) he has twenty-one (21) days to consider this Agreement (although
he may choose to voluntarily execute this Agreement earlier and if he does, he
waives the remainder of the twenty-one (21) days to consider this Agreement);
(d) he has seven (7) days following the execution of this Agreement by the
parties to revoke this Agreement; and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
8th day after this Agreement is executed by Belsheim (the “Effective Date”).

 

  12. NONDISPARAGEMENT. The Company and Belsheim shall both describe Belsheim’s
separation from the Company as a resignation from Belsheim’s position at the
Company. Belsheim agrees not to disparage the Company, its officers, directors,
employees or stockholders, by any statement that can reasonably be anticipated
to be harmful to the Company or the individuals, provided that Belsheim may
respond accurately and fully to any question, inquiry or request when required
by law or otherwise participate in any legal process. The Company and its
officers and directors shall not, in any official or representative capacity,
disparage Belsheim by any statement that can reasonably be anticipated to be
harmful to Belsheim or his reputation, provided, however, the Company and its
officers and directors may respond accurately and fully to any question, inquiry
or request for information when required by law or otherwise participate in any
legal process.

 

  13. INDEMNIFICATION OBLIGATIONS. The Company acknowledges its continuing
obligations under the Indemnification Agreement, dated November 1, 2000, between
the Company and Belsheim.

 

  14.

ARBITRATION. Belsheim and the Company agree that any dispute regarding the
interpretation or enforcement of this Agreement or any dispute arising out of
his employment or the termination of that employment with the Company, except
for disputes involving the protection of the Company’s intellectual property,
shall be decided by confidential, final and

 

3



--------------------------------------------------------------------------------

 

binding arbitration conducted by Judicial Arbitration and Mediation Services
(“JAMS”) in King County, Washington under the then-existing JAMS rules, rather
than by litigation in court, trial by jury, administrative proceeding, or in any
other forum. The Company agrees to bear the cost of arbitration; provided,
however, each party shall bear its own costs including attorneys’ fees incurred
with respect to such arbitration, except that the arbitrator thereunder shall
have the authority to award the prevailing party its reasonable attorneys’ fees.
Nothing in this paragraph is intended to prevent either Belsheim or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration.

 

  15. VOLUNTARY AGREEMENT. Belsheim agrees that he enters into this Agreement as
a free and voluntary act and signs it only after full reflection and analysis.
Belsheim further acknowledges that he has obtained an attorney’s independent
counsel and advice or has voluntarily elected not to do so. Belsheim
acknowledges that he has read and understands this entire Agreement.

 

  16. MISCELLANEOUS. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between Belsheim and the Company
with regard to its subject matter. It is entered into without reliance on any
promise, representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises or representations. This
Agreement may not be modified or amended except in a writing signed by both
Belsheim and a duly authorized officer of the Company. This Agreement shall bind
the heirs, personal representatives, successors and assigns of Belsheim and the
Company, and inure to the benefit of Belsheim and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement, and the provision in question
shall be modified by the court so as to be rendered enforceable. This Agreement
shall be deemed to have been entered into and shall be construed and enforced in
accordance with the laws of the State of Washington as applied to contracts made
and to be performed entirely within Washington.

 

INFOSPACE, INC.     EMPLOYEE BY:  

/s/ James F. Voelker

 

   

/s/ Edmund Belsheim

 

ITS:  

Chairman/CEO

 

    Edmund Belsheim DATED:   February 16, 2007     DATED:   February 21, 2007

 

4